Mr. Justice Hill
delivered the opinion of the court.
The Grand Junction Feed and Implement Company brought this action to recover from The Denver and Rio Grande Railroad Company, $1243.55 for alleged damages to its building caused by fire alleged to have been set by an engine of the railroad company. The Phenix Insurance Company and The American Central Insurance Company were made parties defendant. The questions raised are the same as those in case No. 8471, Rhinehart et al. v. The Denver and Rio Grande Railroad Company, 158 Pac. 149, decided at this term. A demurrer was sustained to the answers and cross-complaints of the insurance companies and the action dismissed as to them. There was no error in this ruling. The pleadings admit that the building was insured for $2,000 by defendant’s insurance companies and that they had paid the owner account of such insurance, the full amount of its alleged damages, etc., $1,243.55, for which reason judgment was rendered upon the pleadings against the plaintiff owner for costs. In this the trial eourt erred.
The judgment will be reversed and the eause remanded for further proceedings as the parties may be advised, not inconsistent with the views expressed in ease No. 8471, supra.

Reversed and Remanded with Directions.

Decision en hanc.
Mr. Justice White and Mr. Justice Teller not participating.